DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on April 28, 2020.  It is noted, however, that applicant has not filed a certified copy of the TW109114251 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 19, 2021 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 1, reference character(s) 100, 120, and 140. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Note: in order to correct the Drawing objection to Fig. 1, see Applicant’s specification page 1, lines 16-18 “With reference to FIG. 1, a power supply unit 10 contains a supercapacitor module 12 and a rechargeable battery 14 which are connected parallelly.”

Claim Objections
Claim(s) 6 - 8, 10 - 12, 14 - 16 and 18 - 20 are objected to because of the following informalities: 

Claims 6 - 8, line 1, “The device protected by the method of claim 5”, should be change to - - The device of claim 5 - -. 
Claims 10 - 12, line 1, “The device protected by the method of claim 9”, should be change to - - The device of claim 9 - -.
Claims 14 - 16, line 1, “The device protected by the method of claim 13”, should be change to - - The device of claim 13 - -.
Claim 18, line 1, “The device protected by the method of claim 4”, should be change to - - The device of claim 17 - -.
Claim 19, line 1, “The device protected by the method of claim 4”, should be change to - - The device of claim 17 - -.
Claim 20, line 1, “The device protected by the method of claim 4”, should be change to - - The device of claim 17 - -.
Appropriate correction is required.

Examiner’s Note: Claims 5, 9, 13, and 17 recites a device protected by a method, and not a method; therefore, the preamble of the dependent claims should be corrected. 
Currently claims 18-20 are depending from claim 4, and there is insufficient antecedent basis for the recited the limitations of these claims (claim 18-20). Therefore, dependency of claims 18-20 should be change from claim 4 to claim 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regard to claim 1, recite the following limitations “A) installing, wherein an open circuit remains between the rechargeable battery and the supercapacitor module, a voltage value of the supercapacitor module is 0, and the supercapacitor module is arranged in the power supply unit” which renders the claim vague and indefinite. The method is unclear because the limitation fails to teach what is installed. Clarification is required.  
In order to overcome the rejection, the examiner suggest to use language recited in the applicant’s specification page 10, lines 13-17 “The open circuit occurs between the first controller 42 and the second controller 44 so as to install the supercapacitor module 12, wherein when installing the supercapacitor module 12, the rechargeable battery 14 does not recharge to the supercapacitor module 12, thus preventing the user getting an electric shock”.
For purposes of the examination, the limitation has been interpreted as “A) installing the supercapacitor module, wherein an open circuit remains between the rechargeable battery and the supercapacitor module, a voltage value of the supercapacitor module is 0, and the supercapacitor module is arranged in the power supply unit”.

With regard to claims 5 - 20, the preamble of claim 5 recites “A device protected by the method of claim 1”, the preamble of claims 6-8 recites “The device protected by the method of claim 5”, the preamble of claim 9 recites “A device protected by the method of claim 2”, the preamble of claims 10-12 recites “The device protected by the method of claim 9”, the preamble of claim 13 recites “A device protected by the method of claim 3”, the preamble of claims 14-16 recites “The device protected by the method of claim 13”, the preamble of claim 17 recites “A device protected by the method of claim 4”, the preamble of claims 18-20 recites “The device protected by the method of claim 4” which renders the claim vague and indefinite. It is unclear because independent claim 1 recites “A method of protecting a supercapacitor module of a vehicle being applicable for a power supply unit of the vehicle”; therefore, the “device” protected by the method should the supercapacitor module, but claims 5-20 recites a different device that comprises several components. A question is raised, the supercapacitor module and the device are the same? or the supercapacitor module and the device are different devices? Clarification is required.
For purposes of the examination, the limitation has been interpreted as “The supercapacitor module protected by the method of claim”.

With regard to claims 5, 9, 13, and 17, recite the limitation “the voltage V3” in line 17.  There is insufficient antecedent basis for this limitation in the claim. Independent claim 1 teaches that V1 is an external voltage and V2 is a fully charging voltage of the supercapacitor module. It is unclear what voltage is the voltage V3. Clarification is required. The applicant’s specification page 8, lines 12-14 “the second voltage detector 24 is configured to detect the voltage V3 of the supercapacitor module 12”. A question is raised, the voltage V3 is the same the fully charging voltage of the supercapacitor module V2? or voltage V3 is a typographical error? or voltage V3 is a different voltage?
For purposes of the examination, the limitation has been interpreted as “a voltage V3”.
Claim(s) 2 – 20 are indefinite by dependence on claim 1.
Claim(s) 6 - 8, 10 - 12, 14 - 16 and 18 - 20 are indefinite by dependence on claims 5, 9, 13, and 17 respectively.


Allowable Subject Matter
Claim(s) 1 – 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter: no prior art of record is considered to teach or suggest the combination of limitations of claim 1. In particular, the limitation “A) installing the supercapacitor module, wherein an open circuit remains between the rechargeable battery and the supercapacitor module, a voltage value of the supercapacitor module is 0, and the supercapacitor module is arranged in the power supply unit; B) judging, wherein the supercapacitor module is judged whether the supercapacitor module is satisfied with a protection condition, an external voltage is V1, a fully charging voltage of the supercapacitor module is V2, an ambient temperature value of an interior of the supercapacitor module is T1, and a safe temperature value of a respective supercapacitor is T2, wherein when V1 is more than V2 (V1>V2) or T1 is more than T2 (T1>T2), the supercapacitor module is satisfied with the protection condition, and when V1 is not more than V2 or T1 is not more than T2, the supercapacitor module is not satisfied with the protection condition; C) executing a protection mode, wherein when the supercapacitor module is satisfied with the protection condition, the protection mode is executed, wherein the open circuit occurs between the supercapacitor module and the rechargeable battery so that the supercapacitor module is not rechargeable and dischargeable electrically; and D) executing an operating mode when the supercapacitor module is not satisfied with the protection condition, wherein when a connection circuit between the supercapacitor module and the rechargeable battery occurs, the supercapacitor module is rechargeable and dischargeable electrically; wherein when the supercapacitor module is in the protection mode or the operating mode, the step B) is executed so as to further execute the protection mode or the operating mode based on a result of the step B).”.
Claims 2 – 20 are allowed by dependence on claim 1. 

The closest prior art is considered to be Chen (US 2020/0295412 A1), Hong (CN 206234037 U).
Chen teaches a protection method for a supercapacitor of a power supply system of vehicle A) pre-checking the supercapacitor wherein the control unit is in a completely off mode, and the processing unit judges whether the supercapacitor is normal based on a flag of the supercapacitor; wherein when the supercapacitor is abnormal, the control unit is in the completely off mode, and the alarm emits warning lights; when the supercapacitor is normal, a power capacity of the supercapacitor is tested; B) testing the power capacity of the supercapacitor, wherein the voltage value of the supercapacitor is compared with a first safe voltage value; when the voltage value of the supercapacitor is less than the first safe voltage value, the voltage value of the supercapacitor is detected and is compared with the first safe voltage value successively; when the voltage value of the supercapacitor is equal to or is more than the first safe voltage value, a voltage balance is executed; C) producing the voltage balance, wherein the control unit is in a complete on mode, and the rechargeable battery and the supercapacitor charge and discharge to each other, so as to produce the voltage balance; D) judging whether an engine is running, wherein the voltage value of the rechargeable battery is compared with the relaxation voltage of the rechargeable battery; wherein when the voltage value of the rechargeable battery is more than the relation voltage, the engine is running to execute an overcharge protection; when the voltage value of the rechargeable battery is less than the relation voltage, the engine stops to execute a second over-temperature protection; E) executing the overcharge protection, wherein when the voltage value of the supercapacitor is more than a second safe voltage value, the control unit is in a complete discharging mode, and the voltage value of the supercapacitor is compared with the second safe voltage value continuously; when the voltage value of the supercapacitor is equal to or is less than the second safe voltage value, the control unit is in the completely on mode, and a first over-temperature protection is executed; F) executing the first over-temperature protection, wherein when the temperature value of the supercapacitor is more than a safe temperature value, the control unit is in the complete discharging mode, the temperature value of the supercapacitor is compared with the safe temperature value; when the temperature value of the supercapacitor is equal to 
Hong teaches a diesel locomotive auxiliary starting system with super capacitor, comprising a super capacitor module (1), a large-power diode (2), a rechargeable battery pack (3), an electric load (4), a double pole single throw switch (6) and a DC/DC module (5); wherein the super capacitor module (1) .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Watson (US 2012/0235511 A1) teaches an energy storage device adapted to store and release energy and an ultracapacitor. The systems include a switching device coupled to the energy storage device to selectively connect and disconnect the energy storage device to a load, and a second switching device coupled to the ultracapacitor and adapted to connect and disconnect the ultracapacitor to the load. The systems may include a sensor adapted to sense the current draw at the load. The first switching device is activated to connect the energy storage device to the load when a rate of change of the current draw at the load is below a threshold, and the second switching device is activated to connect the ultracapacitor to the load when the rate of change of the current draw at the load is greater than or equal to the threshold.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836